Per curiam.
James F. Small filed an application for interlocutory appeal from the grant of a temporary restraining order pursuant to Code Ann. § 6-701 (a) (2). We denied the application on December 16,1981, in order to allow the trial court to consider the matter on hearing for temporary injunction.
However, in a response dated December 10, 1981, respondent contended that the application was moot, saying that the temporary restraining order showed that a hearing had been set for December 9, that the temporary order showed “on its fact (sic) that it expired on December 9, 1981, and has not been extended. Therefore, the application is Moot.”
Contending that respondent’s December 10 response was not received by him until December 17 although the transmittal envelope bore a postage meter date of December 10, applicant filed a reply on December 17, which we treat as a motion for rehearing.
In applicant’s reply, he attaches what appears to be a copy of a December 7 order of the trial court continuing the December 9 hearing pending our disposition of the application to appeal. Applicant states that respondent knew of said December 7 order of continuance when respondent stated on December 10 that the earlier order “has not been extended.”
Applicant’s motion for rehearing is denied for the reason stated above but this matter is remanded to the trial court for such further proceedings as the trial judge may find appropriate to conduct.

All the Justices concur.

Louis K. Polonsky, for appellants.
Wilkinson & McCullough, Russell L. Adkins, Jr., for appellee.